Leeder v Antonucci (2021 NY Slip Op 03979)





Leeder v Antonucci


2021 NY Slip Op 03979


Decided on June 17, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


1163 CA 20-00681

[*1]PAUL MICHAEL LEEDER, PLAINTIFF-APPELLANT,
vDAVID P. ANTONUCCI, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


NEIL M. GINGOLD, FAYETTEVILLE, FOR PLAINTIFF-APPELLANT.
ANTONUCCI LAW FIRM LLP, WATERTOWN (DAVID P. ANTONUCCI OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Jefferson County (James P. Murphy, J.), entered April 27, 2020. The order denied plaintiff's motion for leave to reargue and renew a prior decision of the court. 
It is hereby ORDERED that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed, and the order is affirmed without costs.
Same memorandum as in Leeder v Antonucci ([appeal No. 1] — AD3d — [June 17, 2021] [4th Dept 2021]).
Entered: June 17, 2021
Mark W. Bennett
Clerk of the Court